DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 03/31/2022. Claims 1-8, 10-12 and 14-22 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUBS, JR et al. (US 2017/0240187) in view of Norton et al. (US 2016/0019727).
Regarding claims 1 and 2, SHUBS discloses a vehicle control system comprising: a portable operator control unit (OCU) (Fig. 2, remote control device 58), the OCU comprising a housing (remote control device 58), a power supply (power supply circuits may be associated with controller 66 [0037]) inside the housing, a controller (controller 66) inside the housing, and a wireless communication unit (communicating device 64) attached to the housing (attached to remote control device 58), wherein the controller is configured to generate control signals for controlling a vehicle from an off-board location of the OCU (control system 18 configured to communicate with the remote control device 58 located off-board train 10 and configured to allow a manager or other personnel to remotely adjust locomotive controls for performing lead changes [0034-0035; 0037]), the OCU configured to link with an on-board control unit of the vehicle, for remote control of the vehicle by the OCU, only if the on-board control unit of the vehicle initiates the linking (control system 18 may be configure to communicate with a remote control device 58 located off-board train 10 and configured to allow a manger or other personnel to remotely adjust locomotive controls for preforming lead changes [0034]. For example, when control system 18 detects a fault, the control system 18 may contact remote control device 58 in order to be performed reconfiguration… [0059]). Further, SHUBS discloses (Figs.1-2) that the wireless communication unit 26/48/64 is configured to wirelessly communicate the control signals to the vehicle over WiFi, Bluetooth, cellular, RFID, and/or other wireless communication technologies [0023]. SHUBS does not expressly disclose an LTE network.
Norton teaches transit authority fare administration and management system. More specifically, Norton teaches that OCU 51 (Fig. 7) connected a collection box 10 via a wireless connection [such as LTE] or any other connection suitable for sharing data and/or signals between the OCU 51 and the collection box 10 [0042; 0075; 0081]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS with the teaching of Norton in order to provide a much higher bandwidth, lower latency and improves spectrum efficiency.

Regarding claim 5, SHUBS in view of Norton discloses all claim limitations as stated above. Further, SHUBS discloses wherein the vehicle is a locomotive and the control signals are configured to control tractive efforts and braking efforts of the locomotive (controller 66 of remote control device 58, include multiple processors that control, such as  system 18 and brake system of locomotive 12 based on information received from input device 60 [0037; 0039-0040]).  

Regarding claim 6, SHUBS in view of Norton discloses all claim limitations as stated above. Further, SHUBS discloses wherein the OCU further comprises a control interface attached to the housing and configured to be manipulated by an operator, the controller configured to generate the control signals based on operator manipulation of the control interface (controller 66 of remote control device 58, include multiple processors that control, such as  system 18 and brake system of locomotive 12 based on information received from input device 60 form an operator [0022, 0026, 0037; 0039-0040]).

Regarding claim 7, SHUBS in view of Norton discloses all claim limitations as stated above. Further, SHUBS discloses wherein the OCU is an automatic remote vehicle control unit, not located on-board any vehicles, the OCU configured to automatically generate the control signals responsive received sensor signals, the sensor signals containing data of one or more of movement of the vehicle, movement of other vehicles, route conditions, or conditions onboard the vehicle (remote control device 58 may be configured to allow users to adjust all or some of the controls typically adjustable from control panel 50 from remote locations to facilitate rapid changes [0034]. Controller 66 (of remote control device 58) may be configured to automatically update status objects 106 based on actual changes to the status of a locomotive control system… [0053]).  

Regarding claim 8, SHUBS in view of Norton discloses all claim limitations as stated above. Further, SHUBS discloses wherein the OCU is configured for linking with an on-board control unit of the vehicle, for remote control of the vehicle by the OCU, 39WAB/P/17833/US/UTL2 (552-0661US1) only if the OCU is one of on-board the vehicle or within a designated proximity range of the vehicle for initiating the linking (see Fig. 8: handheld device (or remote control device 58) may be configured to communicate via communication network 24 or directly with each locomotive 12 when in the proximity of train 10. In this way, a user on or near train 10 may be able to reconfigure each locomotive without having to physically visit each locomotive … [0060]).  
 
Regarding claim 10, SHUBS in view of Norton discloses all claim limitations as stated above. Further, SHUBS discloses wherein the controller of the OCU is configured to encrypt the control signals by sharing public keys with the on-board control unit (GUI 78 may include a departure test object 102 for initiating a departure test prior to restarting operation of locomotive 12 [0050]. For example, the departure test may be used to determine whether locomotive 12 is ready to be successfully controlled manually or by an associated ATO system [0051]. Selection of departure test object 102 may cause the generation of a test result object 104 on GUI 78. Test result object 104 may be a graphical object indicative of the result of a departure test initiated by the selection of departure test object 102. The test result object 104 may indicate, for example, whether locomotive 12 passed or failed the departure test. The test object 104 may indicate a reason or a code indicative of a reason why locomotive 12 failed the departure test [0052]). Norton teaches that OCU 51 (Fig. 7) connected a collection box 10 via a wireless connection [such as LTE] or any other connection suitable for sharing data and/or signals between the OCU 51 and the collection box 10 [0042; 0075; 0081]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS with the teaching of Norton in order to provide a much higher bandwidth, lower latency and improves spectrum efficiency.

Claim(s) 11-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUBS in view of Norton and Diem et al. (US 2018/0112980).
Regarding claims 11 and 12,  SHUBS discloses (Figs.1-2) a vehicle control system (control system 18) comprising: an on-board control unit (locomotive control system 18) comprising a controller (controller 52) and a wireless communication unit (communication device 48) configured for operable coupling with the controller (see Fig. 2), wherein the controller and wireless communication unit are configured for attachment to an electrical power source in a vehicle (various other circuits may be associated with controller 52 such as power supply circuitry [0032]), and wherein the controller is configured for communicative coupling with at least one of a vehicle controller or a brake system of the vehicle (electrically connected with the other components of control system 18 such as brake system and lights [0030; 0032]), wherein the wireless communication unit is configured to wirelessly receive control signals from an off-board operator control unit (OCU) (a remote control device 58 located off-board train 10), and the controller configured to control tractive efforts and braking efforts of the vehicle based at least in part on the control signals that are received from the OCU (control system 18 configured to communicate with the remote control device 58 located off-board train 10 and configured to allow a manager or other personnel to remotely adjust locomotive controls for performing lead changes [0034-0035; 0037]. Remote control device 58 includes GUI 78 (Fig. 3) that may include a plurality of informational objects 80, each being indicative of an operational aspect of locomotive 12. For example, a load status, a brake system, a tractive effort, a throttle position and/or other operational aspects [0039]). Further, SHUBS discloses (Figs.1-2) that the wireless communication unit 26/48/64 is configured to wirelessly communicate the control signals to the vehicle over WiFi, Bluetooth, cellular, RFID, and/or other wireless communication technologies [0023]. SHUBS does not expressly disclose an 5G LTE network.
Norton teaches transit authority fare administration and management system. More specifically, Norton teaches that OCU 51 (Fig. 7) connected a collection box 10 via a wireless connection [such as LTE] or any other connection suitable for sharing data and/or signals between the OCU 51 and the collection box 10 [0042; 0075; 0081].  Diem teaches that a remote controller 120 and an aerial vehicle 110 may communicate through 5G LTE network [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS with the teaching of Norton and Diem in order to provide a much higher bandwidth, lower latency and improves spectrum efficiency.

Regarding claim 15, SHUBS in view of Norton and Diem disclose all claim limitations as stated above. Further, SHUBS discloses wherein the vehicle is a locomotive and the control signals are configured to control tractive efforts and braking efforts of the locomotive (controller 66 of remote control device 58, include multiple processors that control, such as  system 18 and brake system of locomotive 12 based on information received from input device 60 [0037; 0039-0040]).  

Regarding claim 16, SHUBS in view of Norton and Diem disclose all claim limitations as stated above. Further, SHUBS discloses wherein the OCU is configured for linking with an on-board control unit of the vehicle, for remote control of the vehicle by the OCU, 39WAB/P/17833/US/UTL2 (552-0661US1) only if the OCU is one of on-board the vehicle or within a designated proximity range of the vehicle for initiating the linking (see Fig. 8: handheld device (or remote control device 58) may be configured to communicate via communication network 24 or directly with each locomotive 12 when in the proximity of train 10. In this way, a user on or near train 10 may be able to reconfigure each locomotive without having to physically visit each locomotive … [0060]).

Regarding claim 17, SHUBS in view of Norton and Diem disclose all claim limitations as stated above. Further, SHUBS discloses wherein the OCU is configured for linking with an on-board control unit of the vehicle, for remote control of the vehicle by the OCU, only if the on-board control unit of the vehicle initiates the linking (control system 18 may be configure to communicate with a remote control device 58 located off-board train 10 and configured to allow a manger or other personnel to remotely adjust locomotive controls for preforming lead changes [0034]. For example, when control system 18 detects a fault, the control system 18 may contact remote control device 58 in order to be performed reconfiguration… [0059]).

Regarding claim 18, SHUBS in view of Norton and Diem disclose all claim limitations as stated above. Further, SHUBS discloses wherein the vehicle (Fig. 1) is a first vehicle (lead locomotive 22) in a vehicle system (train 10) that includes the first vehicle (lead locomotive 20) and plural second vehicles (lead locomotive at the end of train 10), and the on-board control unit is operably connected to a mobile server unit configured to be on-board the vehicle, the mobile server unit configured to establish a second network with the plural second vehicles (wireless communication system 28 communicates information among locomotives 12 in the same or different consists 16. The wireless communication system 28 my utilize WiFi, Bluetooth, cellular, RFID, and/or other wireless communication technologies [0023]). Norton teaches that OCU 51 (Fig. 7) connected a collection box 10 via a wireless connection [such as LTE] or any other connection suitable for sharing data and/or signals between the OCU 51 and the collection box 10 [0042; 0075; 0081]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS with the teaching of Norton in order to provide a much higher bandwidth, lower latency and improves spectrum efficiency.

Regarding claim 19, SHUBS in view of Norton and Diem disclose all claim limitations as stated above. Further, SHUBS discloses wherein the wireless communication unit of the on-board control unit is configured to wirelessly communicate distributed power control signals to the plural second vehicles over the second network for controlling tractive and braking efforts of the plural second vehicles (control system 18 of lead locomotive 20 may control or supply control signals to the control system 18 of each trail locomotive to allow all of locomotives 12 to work together (i.e., in coordination) to efficiently drive train 10 [0059]), the distributed power control signals based on the control signals received from the OCU over the network (see Fig. 8: handheld devices 120 may communicate via communication network 24 [0060]). Norton teaches that OCU 51 (Fig. 7) connected a collection box 10 via a wireless connection [such as LTE] or any other connection suitable for sharing data and/or signals between the OCU 51 and the collection box 10 [0042; 0075; 0081]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS with the teaching of Norton in order to provide a much higher bandwidth, lower latency and improves spectrum efficiency.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUBS in view of Norton and RADOMIAK et al. (EP 3219575).
Regarding claim 20, SHUBS discloses a vehicle control system (Figs. 1-2 and 8) comprising: 
a portable operator control unit (OCU), (Fig. 2, remote control device 58), the OCU comprising a housing (remote control device 58), a power supply (power supply circuits may be associated with controller 66 [0037]) inside the housing, a control interface attached to the housing (controller 66) that is configured to be manipulated by an operator (controller 66 may include multiple processor), an OCU controller inside the housing (controller 66 may contained within a housing), and an OCU wireless communication unit attached to the housing (communicating device 64 coupled to control device 58); and 
an on-board control unit comprising an on-board controller (Fig. 1: control system 18 includes controller 52) and an on-board wireless communication unit configured for operable coupling with the on-board controller (communicating device 48 coupled with control system 18), wherein the on-board controller and on-board wireless communication unit are configured for attachment to an electrical power source in a vehicle (various other circuits may be associated with controller 52 such as power supply circuitry [0032]), and wherein the on-board controller is configured for communicative coupling with at least one of a vehicle controller or a brake system of the vehicle (electrically connected with the other components of control system 18 such as brake system and lights [0030; 0032]), wherein the OCU is configured for linking with the on-board control unit (a remote control device 58 located off-board train 10), for remote control of the vehicle by the OCU, by the OCU wireless communication unit wirelessly communicating control signals to the on-board wireless communication unit over a public network (control system 18 configured to communicate with the remote control device 58 located off-board train 10 and configured to allow a manager or other personnel to remotely adjust locomotive controls for performing lead changes [0034-0035; 0037]). Further, SHUBS discloses (Figs.1-2) that the wireless communication unit 26/48/64 is configured to wirelessly communicate the control signals to the vehicle over WiFi, Bluetooth, cellular, RFID, and/or other wireless communication technologies [0023]. SHUBS does not expressly disclose an LTE network.
Norton teaches transit authority fare administration and management system. More specifically, Norton teaches that OCU 51 (Fig. 7) connected a collection box 10 via a wireless connection [such as LTE] or any other connection suitable for sharing data and/or signals between the OCU 51 and the collection box 10 [0042; 0075; 0081]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS with the teaching of Norton in order to provide a much higher bandwidth, lower latency and improves spectrum efficiency. 
SHUBS in view of Norton does not disclose the OCU controller configured to encrypt the control signals by sharing public keys with the on-board control unit over the public LTE network.
RADOMIAK teaches method for securing the exchange of authentication keys and associated key management module. More specifically, RADOMIAK teaches [Figs. 2-3] a remote key management module 34 comprises a first transceiver 41 for a direct wireless communication with onboard communication module 14 of a vehicle 10 and a second transceiver  42 for the communication with railroad communication module 28A. The key management module 34 is connected to a certification authority module 44, also called remote controller. Authentication keys are generated by key server 43 of remote key management module 34  and the remote controller 44 delivers a certificate including public key for asymmetric cryptographic technique to each key manger 48, 51 of communication module 28A and 14 [0040; 0051-0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS in view of Norton with the teaching of RADOMIAK in order to provide a method for securing the exchange of authentication keys having a security level which does not degrade with time [0014].

	Regarding claim 21, SHUBS in view of Norton and RADOMIAK disclose all the claim limitations as stated above. Further, SHUBS discloses wherein the OCU is configured for linking with the on-board control unit of the vehicle for remote control of the vehicle by the OCU, only if the on-board control unit of the vehicle initiates the linking (control system 18 may be configure to communicate with a remote control device 58 located off-board train 10 and configured to allow a manger or other personnel to remotely adjust locomotive controls for preforming lead changes [0034]. For example, when control system 18 detects a fault, the control system 18 may contact remote control device 58 in order to be performed reconfiguration… [0059]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUBS in view of Norton as applied to claim 1 above, and further in view of Diem et al. (US 2018/0112980).
SHUBS in view of Norton discloses all the claim limitations as stated above, except 5G network.
Further, Norton teaches transit authority fare administration and management system. More specifically, Norton teaches that OCU 51 (Fig. 7) connected a collection box 10 via a wireless connection [such as LTE] or any other connection suitable for sharing data and/or signals between the OCU 51 and the collection box 10 [0042; 0075; 0081].  Diem teaches that a remote controller 120 and an aerial vehicle 110 may communicate through 5G LTE network [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS with the teaching of Norton and Diem in order to provide a much higher bandwidth, lower latency and improves spectrum efficiency.

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUBS in view of Norton as applied to claim 1 above, and further in view of Shahvirdi et al. (US 2020/0381839).
SHUBS in view of Norton discloses all the claim limitations as stated above, except a frequency range from 30 GHz to 300 GHz.
Shahvirdi teaches meta-structure based reflectarrays for enhanced wireless application. More specifically, Shahvirdi teaches that the 5G standard extend operations to millimeter wave bands, which cover frequencies beyond 6 GHz up to 300 GHz [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS in view of Norton with the teaching of Shahvirdi in order to provide the wide bandwidth needed for high speed data communication.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUBS in view of Norton and Diem as applied to claim 11 above, and further in view of Shahvirdi et al. (US 2020/0381839).
SHUBS in view of Norton and Diem disclose all the claim limitations as stated above, except a frequency range from 30 GHz to 300 GHz.
Shahvirdi teaches meta-structure based reflectarrays for enhanced wireless application. More specifically, Shahvirdi teaches that the 5G standard extend operations to millimeter wave bands, which cover frequencies beyond 6 GHz up to 300 GHz [0002].
t would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify SHUBS in view of Norton and Diem with the teaching of Shahvirdi in order to provide the wide bandwidth needed for high speed data communication.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUBS in view of Norton and Diem as applied to claim 11 above, and further in view of RADOMIAK et al. (EP 3219575).
SHUBS in view of Norton and Diem disclose all the claim limitations as stated above, except for wherein the controller of the OCU is configured to encrypt the control signals by sharing public keys with the on-board control unit over the network.
RADOMIAK teaches method for securing the exchange of authentication keys and associated key management module. More specifically, RADOMIAK teaches [Figs. 2-3] a remote key management module 34 comprises a first transceiver 41 for a direct wireless communication with onboard communication module 14 of a vehicle 10 and a second transceiver  42 for the communication with railroad communication module 28A. The key management module 34 is connected to a certification authority module 44, also called remote controller. Authentication keys are generated by key server 43 of remote key management module 34  and the remote controller 44 delivers a certificate including public key for asymmetric cryptographic technique to each key manger 48, 51 of communication module 28A and 14 [0040; 0051-0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify S SHUBS in view of Norton and Diem with the teaching of RADOMIAK in order to provide a method for securing the exchange of authentication keys having a security level which does not degrade with time [0014].

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. Applicant argues (Remark, pages 1-2) that SHUBS does not disclose “the on-board control unit of vehicle to initiate linking between the OCU and the on-board control unit of the vehicle.” Further, Applicant argues that “paragraph 34 of SHUBS merely describes that a manager can use the remote control device 58 off-board the train 10 to remotely adjust locomotive controls for performing lead changes….this paragraph is silent with respect to a requirement that control system 18 of locomotive 12 has to initiate linking with the remote control device 58….”. Examiner respectfully disagrees. SHUBS discloses that the control system 18 first has to communicate with remote control device 58 located off-board train 10, in order to the remote control device 58  to generate control signals for controlling the vehicle from the off-board location. This clearly shows that  the on-board control unit of vehicle (control system 18) to initiate linking between the OCU (remote control device 58) and the on-board control unit of the vehicle.
Applicant’s arguments with respect to claim(s) 11 and 20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        July 26, 2022